Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/01/2021 been entered. Claims 21-47 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 07/01/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites in lines 1-2 “dispensing member comprises opposite first and second sides”.  Claim 46 further recites in line 3 “a first side of the dispensing member” and in line 3-4 “a second side of the dispensing member”.  It is unclear whether “a first side of the dispensing member” and “a second side of the dispensing member” are the same sides as “opposite first and second sides” or whether they are additional sides as they have each been positively recited.  For purposes of examination, “a first side of the dispensing member” will be interpreted as “the first side of the dispensing member” and “a 
Claim 46 recites in line 2 “the second biasing means”.  This limitation lacks antecedent basis in the claim.  For purposes of examination, the limitation will be interpreted as “the second biasing member”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-28, 34-42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,941,130 to Tibbs. 
Regarding Claim 21, Tibbs teaches a medicament delivery device comprising: a housing (Fig. 1, element 10); a needle (Fig. 5, element 90) moveable from a retracted position, in which the needle is fully received in the housing, to an extended position, in which the needle protrudes out of the housing (Col. 4, lines 41-51); a medicament delivery mechanism comprising a reservoir (Fig. 5, element 84) and a dispensing member (Fig. 5, elements 60,70, 92, 104 are coupled to form a dispensing member; Col. 3 lines 27 – Col. 4 line 2 discloses element 60 holds the plunger 92 via anchor block 70 and also support rack gear 104; thus each of these elements are considered the dispensing member since they are all 
Regarding Claim 23, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the first and/or second locking member is pivotally coupled to the housing (both locking members 106/108 are pivotally coupled to wall 12 of the housing as shown in Figs. 2-4). 
Regarding Claim 24, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the first locking member comprises a projection (See Annotated Fig. 2 next page; element 106a), and the actuator is configured to abut the projection when the actuator is moved from the first position to the intermediate position to move the first locking member to the unlocked state (Fig. 3 shows actuator 120 in the intermediate position and detent portion 114 of first locking member 106 is removed from gear teeth 100 such that first locking member 106 is in an unlocked state).

    PNG
    media_image1.png
    446
    347
    media_image1.png
    Greyscale
Regarding Claim 25, Tibbs teaches all of the limitations discussed above regarding claim 24 and Tibbs further teaches wherein the first locking member comprises a surface (See Annotated Fig. 2 above; element 106B is the top surface of detent portion 114 of first locking member 6) configured to resist movement of the needle to the extended position (114 engages rack teeth 100 such that surface 106B contacts the rack teeth 100 to lock biasing member 54 in place, and thus resisting movement of the needle) when the first locking member is in the locked state (when detent portion 114 is engaged with the rack teeth 100 is the locked state), wherein the first locking member is pivotally coupled to the housing at a point between the surface and the projection (See Annotated Fig. 2; first locking member 106 is coupled at a point 106C between surface 106B and projection 106A). 
Regarding Claim 26, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the second locking member comprises a first portion and a second 
    PNG
    media_image2.png
    375
    400
    media_image2.png
    Greyscale
portion extending at an angle to the first portion (See Annotated Fig. 3 below; reference is made to first locking member 106 since second locking member 108 is difficult to see in the figure), wherein the first portion of the second locking member is configured to abut the dispensing member when the second locking member is in the locked state (Col. 4, lines 3-9; detent portion 116 is located on the first portion of second locking member 108; detent portion 116 abuts with rack gear 104 which is part of the dispensing member as discussed above regarding claim 21). 
	Regarding Claim 27, Tibbs teaches all of the limitations discussed above regarding claim 26 and Tibbs further teaches wherein the first portion comprises a recess configured to receive at least part of the dispensing member when the second locking member is in the locked state (See Annotated Fig. 3 above; reference is made to first locking member 106 since second locking member 108 is difficult to see in the figure; the recess of the second locking member 108 receives gear rack 104 which is part of the dispensing member as discussed above regarding claim 21). 
	Regarding Claim 28, Tibbs teaches all of the limitations discussed above regarding claim 26 and Tibbs further teaches wherein the actuator is configured to abut the second portion of the second 
	Regarding Claim 34, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the first locking member is configured to prevent the first biasing member from moving the needle from the retracted position to the extended position when the first locking member is in the locked state (detent portion 114 of first locking member 106 engages rack teeth 100 to prevent first biasing member 54 from moving the needle as explained above regarding claim 25). 
	Regarding Claim 35, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the housing comprises first (Fig. 5, elements 130 and 132 are externally exposed elements and thus interpreted as a portion of the housing; under a first interpretation, element 130 is considered a first portion of the housing; under a second interpretation, element 132 is considered a first portion of the housing;) and second portions (under the first and second interpretations, walls 12, 14, 16, 18, 20, and 22 are considered a second portion of the housing) that are moveable relative to each other from an initial position to a primed position (elements 130 and 132 are each moveable relative to the walls via slots as disclosed in Col. 4, line 27-33). 
	Regarding Claim 37, Tibbs teaches all of the limitations discussed above regarding claim 36 and under the first interpretation, Tibbs further teaches wherein the first and second portions of the housing are movable relative to each other from the initial position to the primed position to prime the first biasing member (Col. 1, lines 34-39 disclose the syringe holder is reciprocally mounted for both projecting and retracting; the retracting is performed when syringe holder 44 is retracted along slot 28 via first portion 130; Fig. 5 shows first portion 130 is moveable relative to second portions 12, 14, 16, 18, 20, 22 prime first biasing member 54; Col. 4, lines 27-33 also disclose the relationship of the first portion 130, syringe holder 44, and slot 28). 
	Regarding Claim 38, Tibbs teaches all of the limitations discussed above regarding claim 36 and under the second interpretation, Tibbs further teaches wherein the first and second portions of the housing are movable relative to each other from the initial position to the primed position to prime the first biasing member (Col. 1, lines 39-45 disclose the plunger holder is reciprocally mounted for both projecting and retracting; the retracting is performed when plunger holder 60 is retracted along slot 28 via first portion 132; Fig. 5 shows first portion 132 is moveable relative to second portions 12, 14, 16, 18, 20, 22 to prime second biasing member 64; Col. 4, lines 27-33 also disclose the relationship of the first portion 132, plunger holder 60, and slot 28).
	Regarding Claim 39, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the reservoir contains the medicament (Col. 1, lines 54-60; the syringe which comprises the reservoir contains liquid contents; liquid contents intended for injection are interpreted as a medicament). 

    PNG
    media_image3.png
    415
    479
    media_image3.png
    Greyscale
	Regarding Claim 42, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the housing comprises distal and proximal ends, wherein in the extended position, the needle protrudes out of the distal end of the housing (Col. 4, lines 47-51), and wherein the proximal end is opposite to the distal end, and wherein the actuator is located at the proximal end (see Annotated Fig. 1 below; actuator 120 is located at the proximal end)

Regarding Claim 44, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs further teaches wherein the second locking member is configured to prevent the dispensing member from moving within the housing when the second locking member is in the locked state (Col. 4, lines 58-69). 

    PNG
    media_image4.png
    721
    424
    media_image4.png
    Greyscale
Regarding Claim 46, Tibbs teaches all of the limitations discussed above regarding claim 21 and Tibbs, and further teaches wherein the dispensing member comprises opposite first and second sides, wherein the second biasing means is located on a first side of the dispensing member and the reservoir is located on a second side of the dispensing member (See Annotated Fig. below, the dispensing member consisting of elements 60, 70, 92, and 104 is approximated by the annotated box since the 
Regarding Claim 40, Tibbs teaches a medicament delivery mechanism for a medicament delivery device comprising a reservoir (Fig. 5, element 84) configured to contain medicament (Col. 1, lines 54-60; the syringe which comprises the reservoir is configured for liquid contents and thus configured to contain medicament) and a dispensing member (Fig. 5, elements 60,70, 92, 104 are coupled to form a dispensing member; Col. 3 lines 27 – Col. 4 line 2 discloses element 60 holds the plunger 92 via anchor block 70 and also support rack gear 104; thus each of these elements are considered the dispensing member since they are all advanced to dispense medication from reservoir 84) configured to dispense the medicament from the reservoir, first (Fig. 5, element 54) and second (Fig. 5, element 64) biasing members; a first locking member (Figs. 2-4, element 106) configured to lock the first biasing member in a locked state (Col. 4, lines 10-27; first locking member 106 comprises detent portions 114 which engages with rack teeth 100 to lock first biasing member 54 in place; first biasing member 54 and first locking member 106 are each in the locked state when detent portion 114 is engaged with rack teeth 100), wherein the first locking member is configured to be urged from the locked state to an unlocked state in which the first biasing member extends a needle of the medicament delivery device from the medicament delivery device (Col. 4, lines 41-51); a second locking member (Figs. 2-4, element 108) configured to lock the second biasing member in a locked state (Col. 4, lines 10-27; first locking member 108 comprises detent portion 116 which engages with rack gear 104 to lock second biasing member 64 in place; second biasing member 64 and second locking member 108 are each in the locked state when detent portion 116 is engaged with rack gear 104); wherein the second locking member is configured to be urged form the locked state to an unlocked state in which the 
Regarding Claim 41, Tibbs teaches a method of dispensing medicament from a medicament delivery device, the method comprising: moving an actuator (Figs. 1-4, element 120) of the medicament delivery device relative to a housing of the medicament delivery device from an initial position (Fig. 2) to an intermediate position (Fig. 3) such that the actuator exerts a force on a first locking member (Figs. 2-4, element 106) of a medicament delivery mechanism of the medicament delivery device to urge a first locking member of the medicament delivery mechanism from a locked state to an unlocked state (Col. 4, lines 10-27; first locking member 106 comprises detent portions 114 which engages with rack teeth 100 to lock first biasing member 54 in place; first biasing member 54 and first locking member 106 are each in the locked state when detent portion 114 is engaged with rack teeth 100), in which a first biasing member (Fig. 5, element 54) of the medicament delivery mechanism moves a needle of the medicament delivery device from a retracted position in which the needle is fully received in the housing, to an extended position, in which the needle protrudes out of the housing (Col. 4, lines 41-51); and, moving the actuator relative to the housing from the intermediate position (Fig. 3) to a second position (Fig. 4) such that the actuator exerts a force on a second locking member of the medicament delivery mechanism to urge a second locking member of the medicament delivery mechanism from a locked state to an unlocked state (Col. 4, lines 10-27; first locking member 108 comprises detent portion 116 which engages with rack gear 104 to lock second biasing member 64 in place; second biasing member 64 and second locking member 108 are each in the locked state when detent portion 116 is engaged with rack gear 104) in which a second biasing member of the medicament delivery mechanism moves a dispensing member of the medicament delivery mechanism within the housing to dispense medicament from a reservoir of the medicament delivery mechanism (Col. 4, lines 51 – 69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,941,130 to Tibbs in view of U.S. Patent App. Pub. 2007/0027430 to Hommann. 
Regarding Claim 22, Tibbs teaches all of the limitations as discussed above regarding claim 21, but is silent regarding wherein the actuator comprises a push button that is slidable relative to the housing. 

    PNG
    media_image5.png
    330
    672
    media_image5.png
    Greyscale
Hommann teaches an analogous invention directed to a medicament delivery device which comprises an actuator (Figs. 1-2, element 18) which comprises a push button (Par. 0014) that is slidable relative to the housing (Par. 0014, Par. 0040; the transverse movement of the actuator is interpreted as a sliding movement since the actuator 18 slides relative to points 18.1 on the housing, see Annotated Fig. 1 below).
. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,941,130 to Tibbs in view of U.S. Patent App. Pub. 2015/0011976 to Vouillamoz. 
Regarding Claim 33, Tibbs teaches all of the limitations as discussed above regarding claim 21, and further teaches wherein the housing comprises a distal end wall (Fig. 5, element 18) but is silent regarding wherein the distal end wall has an adhesive layer.
Vouillamoz teaches an analogous invention direction to a medicament delivery device (Fig. 7A) with a housing (Fig. 7C, element 332) with a distal end wall with an adhesive layer (Fig. 7C, element 390; Par. 0056). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the distal end wall of the device of Tibbs to include an adhesive layer, as taught by Vouillamoz, in order to hold the device securely against the skin (Par. 0056). 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,941,130 to Tibbs in view of U.S. Patent No. 6,270,479 to Bergens. 
Regarding Claim 45, Tibbs teaches all of the limitations as discussed above regarding claim 21 but is silent regarding wherein the dispensing member is configured to remain stationary relative to the 
Bergens teaches an analogous invention directed to a medicament delivery device comprising a reservoir (Fig. 3C-3D, element 321), a dispensing member (326), a first biasing member (341), and a first locking member (344), and further teaches wherein the dispensing member is configured to remain stationary relative to the reservoir when the first locking member is urged from the locked state to the unlocked state in which the first biasing member moves the needle from the retracted position to the extended position (Figs. 3C-3D; first locking member 344 is pressed inward from a locked state to an unlocked state allowing first biasing member 341 to move the needle into an extended state in Fig. 3D; dispensing member 324 remains stationary relative to the reservoir since there are no springs which resist the downward force). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Tibbs to remove springs 72 such that wherein the dispensing member is configured to remain stationary relative to the reservoir when the first locking member is urged from the locked state to the unlocked state in which the first biasing member moves the needle from the retracted position to the extended position, as taught by Bergens, in order to control the sequencing  of the penetration and injection operations (Col. 4, lines  27-32; Col. 7, lines 30-67). 
Allowable Subject Matter
Claims 29-32, 43 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 47, the closest prior art of record is Tibbs as discussed in the above rejection of claim 21.  However, Tibbs does not teach the device wherein the reservoir comprises a flexible bag. Medicament delivery devices comprising a reservoir wherein the reservoir is a flexible bag are known in the art, such as in U.S. Patent App. Pub. 2013/0338592 to Calasso (Fig. 1d, element 20).  However, it would not be obvious to modify Tibbs such that reservoir comprises a flexible bag due to the structural differences between the devices. 
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. Claims 21, 23-28, and 34-41 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tibbs. Applicant claims that one of ordinary skill in the art would not reasonably interpret the plunger holder 60, plunger 92, anchor block 70, and rack gear 104 together to be a dispensing member.  While each of the components are “separate” and may move relative to each other, the components are connected and perform a unified function of dispensing.  The plunger holder 60, plunger 92, anchor block 70, and rack gear 104, are all directly connected and operate in a unified fashion to dispense the medication, thus one of ordinary skill in the art would reasonably consider them together to be a dispensing . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783